UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2012 o Transition Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File No. 001-32632 UROPLASTY, INC. (Exact name of registrant as specified in its Charter) Minnesota, U.S.A. 41-1719250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5420 Feltl Road Minnetonka, Minnesota,55343 (Address of principal executive offices) (952) 426-6140 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESo NO x As of July 24, 2012 the registrant had 20,926,582 shares of common stock outstanding. Table of Contents INDEX UROPLASTY INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Comprehensive Loss 6 Condensed Consolidated Statement of Shareholders’ Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to the Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 21 Certifications by the Chief Executive Officer and the Chief Financial Officer pursuant to Section 302 22 Certifications by the Chief Executive Officer and the Chief Financial Officer pursuant to Section 906 24 Page 2 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2012 March 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Other Total current assets Property, plant, and equipment, net Intangible assets, net Long-term investments Deferred tax assets Total assets $ $ See accompanying notes to the condensed consolidated financial statements. Page 3 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2012 March 31, 2012 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Current portion – deferred rent Income tax payable Accrued liabilities: Compensation Other Total current liabilities Deferred rent – less current portion Accrued pension liability Total liabilities Commitments and Contingencies - - Shareholders’ equity: Common stock $.01 par value; 40,000,000 shares authorized, 20,926,582 and 20,808,532 shares issued and outstanding at June 30, 2012 and March 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive net loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. Page 4 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Net sales $ $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Selling and marketing Amortization Operating loss ) ) Other income (expense) Interest income Foreign currency exchange (loss) gain ) Loss before income taxes ) ) Income tax expense Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the condensed consolidated financial statements. Page 5 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended June 30 Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Unrealized gain (loss) on available for sales investments ) Pension adjustments ) Total other comprehensive income (loss), net of tax ) Comprehensive loss $ ) $ ) See accompanying notes to the condensed consolidated financial statements. Page 6 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’EQUITY Three Months Ended June 30, 2012 (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Accumulated Comprehensive Shareholders' Shares Amount Capital Deficit Loss Equity Balance at March 31, 2012 $ $ $ ) $ ) $ Share-based consulting and compensation - - Comprehensive loss - - - ) ) ) Balance at June 30, 2012 $ $ $ ) $ ) $ See accompanying notes to the condensed consolidated financial statements. Page 7 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended June 30 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal ofequipment Amortization of premium on marketable securities Share-based consulting expense Share-based compensation expense Deferred income taxes ) ) Deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable, net Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities ) ) Accrued pension liability, net Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturity of held-to-maturity marketable securities Proceeds from maturity of available-for-sale marketable securities - Purchases of held-to-maturity marketable securities - ) Purchases of available-for-sale marketable securities ) - Purchases of property, plant and equipment ) ) Purchase of intangible assets ) ) Net cash provided by investing activities Cash flows from financing activities: Net proceeds from exercise of options - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid during the period for income taxes $ $ See accompanying notes to the condensed consolidated financial statements. Page 8 Index UROPLASTY, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation We have prepared our condensed consolidated financial statements included in this Form 10-Q, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, pursuant to such rules and regulations, although we believe that our disclosures are adequate to make the information not misleading.The consolidated results of operations for any interim period are not necessarily indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended March 31, 2012. The condensed consolidated financial statements presented herein as of June 30, 2012 and for the three-month periods ended June 30, 2012 and 2011 reflect, in the opinion of management, all material adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods. We have identified certain accounting policies that we consider particularly important for the portrayal of our results of operations and financial position and which may require the application of a higher level of judgment by our management, and as a result are subject to an inherent level of uncertainty.These are characterized as “critical accounting policies” and address revenue recognition, accounts receivable, inventories, foreign currency translation and transactions, impairment of long-lived assets, share-based compensation, defined benefit pension plans and income taxes, each of which is described in our Annual Report on Form 10-K for the year ended March 31, 2012.Based upon our review, we have determined that these policies remain our most critical accounting policies for the three months ended June 30, 2012 and we have made no changes to these policies during fiscal 2013. 2. Newly Adopted Accounting Pronouncements In June 2011, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income” (ASU 2011-05), which is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.We adopted this guidance effective April 1, 2012. Since this standard impacts presentation and disclosure requirements only, this adopted guidance did not have an impact on our results of operations or financial position. 3. Cash Equivalents and Marketable Securities We consider all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents.We classify marketable securities having original maturities of one year or less, but more than three months, as short-term investments and marketable securities with maturities of more than one year as long-term investments.We further classify marketable securities as either held-to-maturity or available-for-sale.We classify marketable securities as held-to-maturity when we believe we have the ability and intent to hold such securities to their scheduled maturity dates.All other marketable securities are classified as available-for-sale.We have not designated any of our marketable securities as trading securities. We carry held-to-maturity marketable securities at their amortized cost and available-for-sale marketable securities at their fair value and report any unrealized appreciation or depreciation in the fair value of available-for-sale marketable securities in accumulated other comprehensive net loss.We monitor our investment portfolio for any decline in fair value that is other-than-temporary and record any such impairment as an impairment loss.We recorded no impairment losses for other-than-temporary declines in the fair value of marketable securities for the three months ended June 30, 2012 and 2011. Cash and cash equivalents include highly liquid money market funds of $2.7 million and $3.3 million as of June 30, 2012 and March 31, 2012, respectively.Money market funds present negligible risk of changes in value due to changes in interest rates, and their cost approximates their fair market value. Page 9 Index Short-term and long-term investments include held-to-maturity certificates of deposit with maturities of one to fifteen months of $5.3 million as of June 30, 2012 and $8.6 million as of March 31, 2012.Due to the negligible risk of changes in value due to changes in interest rates and the short-term nature of these investments, their cost approximates their fair market value. The amortized cost and fair value of our marketable securities classified as available-for-sale are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value June 30, 2012 Short-term investments: U.S. Government and Agency debt securities $ $
